  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 1 of 7 PageID# 135



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA                            Crim. No. 1:15-CR-245

                v.                                   The Honorable T.S. Ellis, III

 ALEKSEI YURIEVICH BURKOV,
      a/k/a “Aleksey Yurevich Burkov,”

                       Defendant.



                    MOTION FOR ORDER AUTHORIZING
            ALTERNATIVE PROCEDURES FOR VICTIM NOTIFICATION

       The United States of America, by and through G. Zachary Terwilliger, U.S. Attorney,

Alexander P. Berrang and Kellen S. Dwyer, Assistant U.S. Attorneys, move this Court for entry

of an Order authorizing the government to use alternative procedures to notify potential victims

in the above-captioned case under the Crime Victims’ Rights Act (CVRA), 18 U.S.C. § 3771.

                                       BACKGROUND

       In support of this Motion, the government proffers the following:

       1.      On February 4, 2016, a federal grand jury in the Eastern District of Virginia

returned a superseding indictment that charged Defendant Aleksei Yurievich Burkov with the

following five federal offenses: conspiracy to commit access device fraud, in violation of 18

U.S.C. § 1029(b)(2); access device fraud, in violation of 18 U.S.C. § 1029(a)(2) and 2(a);

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349; wire fraud, in violation of 18

U.S.C. § 1343; and conspiracy to commit access device fraud, identity theft, computer intrusion,

wire fraud, and money laundering, in violation of 18 U.S.C. § 371.
  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 2 of 7 PageID# 136



       2.       The charges against the defendant arise from his operation of Cardplanet LLC and

Cardplanet.cc, which did business through the website www.cardplanet.cc (collectively,

“Cardplanet”), and an online cybercriminal forum known as “Direct Connection.” The number

of companies and individuals victimized by or through the operation of Cardplanet and Direct

Connection number in the tens of thousands.

       3.       Through Cardplanet, the defendant offered for sale stolen payment card data form

more than 150,000 compromised payment cards (including cards branded in the names of the

largest credit card companies in the United States), and the defendant did so knowing that such

stolen data would be used to create counterfeit cards in order to make fraudulent purchases.

Moreover, the compromised cards sold through CardPlanet included at least tens of thousands of

cards that had been issued by U.S. financial institutions to cardholders in the United States, some

of whom were residents of the Eastern District of Virginia.

       4.       As for Direct Connection, the site enabled elite cybercriminals to meet in a secure

location where they would have access to other elite and trusted co-conspirators who could plan

and assist in cybercrimes, including the advertisement, purchase, and sale of stolen goods and

illegal services. The stolen goods advertised on Direct Connection included stolen payment card

data, stolen personal identifying information, and malicious software (or “malware”). For

example, on or about August 8, 2011, a Direct Connection member posted the following

message in a portion of the site dedicated to the sale of payment cards: “We’re selling US CC

with a known available balance. 100% validity. It’s possible to pick by the state. Prices: $5 for

a CC + $0.5 for every 1K on the balance (that is 1-2K available balance = $5.5, 2-3K = $6, 3-4K

= $6,5 etc).”




                                                 2
  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 3 of 7 PageID# 137



                                            ANALYSIS

       The Crime Victims’ Rights Act (CVRA), codified at 18 U.S.C. § 3771, provides certain

rights to victims in federal criminal proceedings. Among these rights is the right to “reasonable,

accurate, and timely notice” of public court proceedings. Id. § 3771(a). The CVRA requires

“[o]fficers and employees of the Department of Justice and other departments and agencies of

the United States engaged in the detection, investigation, or prosecution of crime . . . [to] make

their best efforts to see that crime victims are notified of, and accorded, the rights described in

subsection [3771](a),” Id. § 3771(c)(1), and it instructs the Court to “ensure that the crime victim

is afforded” those rights, Id. § 3771(b)(1). The CVRA defines a crime victim as “a person

directly and proximately harmed as a result of the commission of a Federal offense . . . .” Id.

§ 3771(e)(2)(A). Importantly, the CVRA recognizes that for crimes involving multiple victims,

the Court has discretion to adopt procedures to accord victim rights without unduly interfering

with the criminal proceedings. Thus, 18 U.S.C. § 3771(d)(2) provides:

               In a case where the court finds that the number of crime victims
               makes it impracticable to accord all of the crime victims the rights
               described in subsection (a), the court shall fashion a reasonable
               procedure to give effect to this chapter that does not unduly com-
               plicate or prolong the proceedings.

The CVRA places no limitations on the alternative procedures that a court may fashion other

than that the procedures be reasonable to effectuate the act and that they “not unduly complicate

or prolong the proceedings.” Id.

       In this case, under the CVRA, a victim could potentially include any payment cardholder

or card issuer who suffered a financial loss as a result of the defendant’s alleged criminal

conduct. That could include well over 150,000 different payment cardholders and potentially

thousands of card issuers, ranging from large financial institutions to small credit unions.




                                                  3
  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 4 of 7 PageID# 138



       Although the United States can identify losses arising from the defendant’s conduct, it

has become apparent from the progression of this case that it will be difficult to identify the

individuals and/or entities that suffered actual losses. In other words, the United States does not

know precisely how many individuals or entities would qualify as victims under 18 U.S.C.

§ 3771. This is because the process for identifying who ultimately suffered a loss in the context

of the misuse of payment cards is complex. Depending on the nature of the loss and the time by

which it was identified, the loss could have been borne by the cardholder, the card issuer, or even

the merchant at which the card was used without authorization. Moreover, even if the United

States did know, individually noticing each of these potential victims would be, at a minimum,

exceedingly burdensome, complicated, and time-consuming. Indeed, neither the government nor

the Court has the resources to accord every potential victim individualized notice required by §

3771(a).

       Therefore, due to the uncertainty regarding the identity of all of the potential victims in

this case, as well as the large number of such potential victims, the United States would use—

with the Court’s permission—the Department of Justice’s website for large cases,

http://justice.gov/largecases, to direct victims to a case-specific website where all required

notices would be posted. Upon entry of the proposed order, the United States also would issue a

press release informing individuals and entities who believe that they may be victims to access

the Department of Justice website for more information. Subsequently, victim notification at the

post-sentencing stage would be provided through the Bureau of Prisons’ website, www.bop.gov.

       Ample precedent exists to use alternative notification procedures under the CVRA in

such a situation. In fact, in other cases where the government could not determine precisely

which entities and individuals would qualify as victims under 18 U.S.C. § 3771(d)(2) and large




                                                  4
     Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 5 of 7 PageID# 139



numbers of such potential victims were involved, courts have routinely permitted the United

States to use alternative methods to notify potential victims. See, e.g., United States v.

Bondarenko, No. 2:17-CR-306-JCP-PAL, 2018 WL 1413972, at *2 (D. Nev. 2018) (granting

government’s motion to notify victims pursuant to the CVRA via the Justice Department’s

website in case involving the “large-scale trafficking of compromised credit card data”); United

States v Babich, 301 F. Supp. 3d 213, 217–18 (D. Mass. 2017) (granting government request for

alternative notification procedures in healthcare fraud prosecution but with restrictions on the

information to be conveyed to potential victims); United States v. Merrill, No. 14-40028-TSH,

2014 WL 6387368, at *2 (D. Mass November 14, 2014) (similar); United States v. Saferstein,

No. 07-CR-557, 2008 WL 4925016, at *3–4 (E.D. Pa. November 18, 2008). Indeed, this Court

just last year authorized an alternative notification method in United States v. Dallmann, No.

1:19-CR-253, Dkt. 32 (E.D. Va. Sept. 24, 2019), another case involving a large number of

potential victims.

         Accordingly, the United States respectfully requests that the Court authorize the use of

alternative notification methods to meet the government’s obligations under the CVRA.

//

//

//

//

//

//

//

//




                                                  5
  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 6 of 7 PageID# 140



                                        CONCLUSION

       For the reasons stated herein, the United States requests that the Court grant the instant

Motion and enter the proposed Order.



                                             Respectfully submitted,


Date: January 16, 2020                       G. Zachary Terwilliger
                                             United States Attorney


                                                    /s/
                                             Alexander P. Berrang
                                             Kellen S. Dwyer
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3981
                                             Email: Alexander.P.Berrang@usdoj.gov




                                                 6
  Case 1:15-cr-00245-TSE Document 36 Filed 01/16/20 Page 7 of 7 PageID# 141



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of that electronic filling

(NEF) of the foregoing to the attorneys for the defendants.



                              By:                    /s/
                                      Alexander P. Berrang
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Phone: (703) 299-3700
                                      Fax: (703) 299-3981
                                      Email: Alexander.P.Berrang@usdoj.gov




                                                 7
